Kirkpatrick, C. J.
— The defendant, on the trial of this cause, was suffered to make off-set without having filed a plea, and the verdict was for him, for forty-two dollars and seventeen cents. This is irregular: — The act is positive. In order to let in proof of set-off, there must be a plea of payment filed. The filing of an account, containing the items to be set-off is not enough. It has repeatedly been so determined.*- — Reverse.
Rosseii, and Pennington, Justices, Concurred.
Judgment reversed.

See Phillips v. M'Cullough, Ante. *69.